Citation Nr: 1624648	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to December 1964. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the Board in June 2013.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in October 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Tinnitus did not manifest in service and has not been shown to be causally related to the Veteran's service.  




CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for bilateral tinnitus, as he believes that his current diagnosis of tinnitus is related to his active service.  However, after a careful review of the record, the Board finds that service connection is not warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Tinnitus, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R.  § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
 § 3.303(b). 

 In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran asserts that he currently suffers from tinnitus due to acoustic trauma that he endured during service.  Specifically, the Veteran served as field artillery surveyor and was exposed to large amounts of artillery noise in this position and as such acoustic trauma in service has been conceded.  

Since the Veteran has a current diagnosis of tinnitus and acoustic trauma has been conceded, the remaining question is whether the Veteran's bilateral tinnitus is related to his active service.  

The Veteran was afforded a VA examination in July 2010.  The examiner considered the Veteran's complaints of constant tinnitus and noted that the Veteran reported that it had been longstanding with no event associated with the onset.  The examiner opined that it was less likely than not that the Veteran's bilateral tinnitus was related to his military noise exposure.  There were no complaints of tinnitus in active service and his October 1964 Report of Medical Examination completed at separation did not note any complaints of tinnitus and the Veteran was clinically evaluated as normal to include his ears.  Lastly, the examiner stated that the Veteran had a positive history of civilian work noise exposure that may be contributing factor to his current tinnitus.  

The Board requested an addendum opinion, which was provided in January 2015, regarding the Veteran's tinnitus and the examiner noted that the Veteran had very sensitive hearing, so sensitive that it is highly unlikely there was a significant threshold shift from enlistment to separation in both ears that would be an indicator of in-service tinnitus.  

The Veteran testified before the Board in June 2013 and stated that when the 105's were being tested in the field he experienced immediate ringing in his ears.  However, the Veteran also stated that he did not start experiencing constant bilateral tinnitus until the 1970's or 1980's and that he did not have it in service.  

As evidence to support his claim the Veteran submitted private medical treatment records from his audiologist; however, these records are not probative to the issue at hand as they do not address the etiology of the Veteran's tinnitus.  Specifically, these records do not state that the Veteran's tinnitus began in service or is related to his active military service.  

After a review of the lay and medical evidence of records, the Board finds that the weight of the evidence is against a finding of chronic tinnitus symptoms during service.  The available service treatment records are absent of complaint of, report of, diagnosis of, or treatment for tinnitus, and the Veteran denied having hearing problems at service separation.  See October 1964 Report of Medical Examination.  

At the Veteran's hearing he stated that his tinnitus was not present in service and did not begin until the 1970's or 1980's, which are many years after service separation.  The weight of the evidence is against a finding of continuous tinnitus symptoms since service, to include to a compensable degree within one year of service separation.  The earliest credible evidence of tinnitus is in 2008 from his private audiologist, approximately 45 years after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

This evidence shows that tinnitus symptoms began several years after service, was not continuously manifested since service, and was not diagnosed until 2008.  Even though the Veteran stated that he experienced some ringing in the ears after discharge of large artillery during service, he did not, at any point, specifically state that his ringing in the ears had been continuous since service.  As such, the weight of the evidence is against a finding that tinnitus, which was manifested many years after service separation, is otherwise related to service. 
While tinnitus is a condition capable of lay observation and lay diagnosis, the credible and probative evidence of record shows that tinnitus was not manifested until many years after service separation, including statements made by the Veteran at his hearing, and has not been shown to be otherwise due to service.  Although the Veteran has repeatedly asserted that he currently suffers from tinnitus due to in-service noise exposure, he lacks the requisite expertise to render a competent opinion on the cause of tinnitus when, as here, the symptoms were manifested many years after service separation. 

In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for tinnitus; therefore, the service connection appeal for tinnitus must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated November 2008 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).   

The Veteran was provided a VA examination in July 2010 and an addendum opinion in January 2015, which is adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a February 2015 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.







ORDER

Service connection for tinnitus is denied.  



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


